Per Curiam,
It does not appear that the refusal of the court below to enter judgment for want of a sufficient affidavit of defense was excepted to, as contemplated by the act of April 18, 1874, P. L. 64, under which this case was brought here. Waiving that requirement of the act, we are all of opinion that the rule for judgment was rightly discharged. But, assuming for argument sake, that the action of the court was at least doubtful, the result is the same. As was said in Griffith v. Sitgreaves, 81* Pa. 378, the act referred to “ was intended to reach only clear eases of error in law, and thus prevent the delay of a trial.” Much valuable time is lost and expense incurred in endeavoring to convict the court below of manifest error in cases where at *308most there is merely a doubt as to the correctness of its decision. In such cases it is useless to insist on a reversal.
Writ dismissed at the costs of the plaintiff, but without prejudice, etc.